Citation Nr: 1216272	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  08-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as a malignant lung growth.

2.  Entitlement to service connection for uterine fibroid tumors due to a caesarean section.

3.  Entitlement to a compensable rating for diffuse mixed lymphocytic lymphoma of the nasopharynx, status post radiation and chemotherapy.

4.  Entitlement to a compensable rating from January 11, 2005 to April 20, 2005, for hypothyroidism secondary to treatment for the nasopharynx lymphoma associated with the diffuse mixed lymphocytic lymphoma of the nasopharynx, status post radiation and chemotherapy, and to a rating higher than 10 percent since April 21, 2005.


5.  Entitlement to a rating higher than 10 percent for oropharyngeal dysphagia (difficulty swallowing) and dry mouth secondary to lack of saliva resulting from the treatment for the lymphoma of the nasopharynx, status post radiation and chemotherapy.

6.  Entitlement to an initial rating higher than 30 percent from May 23, 2006 to March 17, 2009, for major depressive disorder, and to a rating higher than 50 percent since March 18, 2009.

7.  Entitlement to an initial rating higher than 30 percent from May 23, 2006 to September 11, 2008, for migraines, and to a rating higher than 50 percent since September 12, 2008.

8.  Entitlement to an initial rating higher than 10 percent for upper respiratory conditions, including sinus problems and rhinitis, as residuals of the chemotherapy and radiation treatment for the lymphoma of the nasopharynx.

9.  Entitlement to an initial compensable rating for a scar as a result of the caesarean section.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1980 to November 1991.

This appeal to the Board of Veterans' Appeals (Board) is from July 2005, April 2007, and April 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The July 2005 decision confirmed and continued an existing 0 percent (i.e., noncompensable) rating for diffuse mixed lymphocytic lymphoma of the Veteran's nasopharynx, a 10 percent rating for oropharyngeal dysphagia (difficulty swallowing) and dry mouth secondary to lack of saliva resulting from treatment for the lymphoma of the nasopharynx, 
and a noncompensable rating for hypothyroidism secondary to treatment for the nasopharynx lymphoma.  That decision also denied claims for service connection for scars and fibroid tumors due to a caesarean section in service.

The Veteran submitted a statement in support of her claims in May 2006 alleging continuous treatment for her disabilities and filing additional claims of entitlement to service connection for migraines and depression.  In August 2006, she also filed a claim for an increased rating for diffuse mixed lymphocytic lymphoma of her nasopharynx, rated as noncompensable.  

The subsequent April 2007 RO decision granted service connection for migraines, with an initial rating of 30 percent retroactively effective from May 23, 2006, also for major depressive disorder, with an initial rating of 30 percent retroactively effective from May 23, 2006, for upper respiratory conditions, including sinus problems and rhinitis as residuals of chemotherapy and radiation treatment associated with lymphoma of the nasopharynx, with an initial rating of 10 percent retroactively effective from August 28, 2006, as well, a rating of 10 percent for hypothyroidism, retroactively effective from April 21, 2005, and service connection for a scar as a result of the caesarean section, with an initial noncompensable rating also retroactively effective from August 28, 2006.  That decision also confirmed and continued the existing noncompensable rating for the diffuse mixed lymphocytic lymphoma of the nasopharynx, denied service connection for a malignant lung growth, and determined new and material evidence had not been submitted to reopen a claim for service connection for uterine fibroid tumors due to the caesarean section in service.

However, regarding the issue of new and material evidence to reopen her claim for service connection for uterine fibroid tumors due to her caesarean section in service, as set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  An as evidence accompanying her May 2006 statement noting her continuous treatment for this disorder at VA medical centers (VAMCs) qualifies as new and material evidence, this evidence must be considered as having been filed in connection with her original claim.  Therefore, her claim of entitlement to service connection for uterine fibroid tumors due to her caesarean section in service has been pending since VA received her original claim for this disorder in January 2005.  See Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The even more recent April 2009 decision that also is at issue in this appeal confirmed and continued the 10 percent rating for the oropharyngeal dysphagia (difficulty swallowing) and dry mouth secondary to the lack of saliva resulting from treatment for the lymphoma of the nasopharynx, status post radiation and chemotherapy.  The Veteran filed a notice of disagreement (NOD), in response, in May 2009, and later, after receiving a statement of the case (SOC) concerning this claim in June 2011, completed the steps necessary to perfect her appeal of this claim to the Board by also filing a substantive appeal (VA Form 9 or equivalent) that same month.  38 C.F.R. § 20.200 (2011).

In a May 2011 decision also during the pendency of her appeal, the RO increased the rating for her major depressive disorder from 30 to 50 percent, effective March 18, 2009, as well as the rating for her migraines from 30 to 50 percent, effective September 12, 2009.  She since has continued to appeal, requesting even higher ratings for these disabilities.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed she is seeking the highest possible ratings for these disabilities unless and until she expressly indicates otherwise).

She also has continued her appeal for higher initial ratings for her upper respiratory conditions, including sinus problems and rhinitis, and for an initial compensable rating for the scar from her caesarean section.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals her initial rating, VA must consider whether to "stage" the rating to compensate her for times since the effective date of her award when her disability may have been more severe than at others).

In this decision, the Board is deciding the claims for higher ratings for the lymphoma of the nasopharynx, hypothyroidism, major depressive disorder, migraines, upper respiratory disorders, including sinusitis and rhinitis, and for the scar from the caesarean section in service.  However, the remaining claims of entitlement to service connection for uterine fibroid tumors, a lung disorder, and for a rating higher than 10 percent for difficulty swallowing and dry mouth instead are being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  The lymphocytic lymphoma of the nasopharynx is currently in remission and has been since the Veteran initiated her appeal for a higher rating for this disability in January 2005.

2.  Her hypothyroidism was not manifested by fatigue and did not require the use of continuous medications from January 11, 2005 to April 20, 2005, and has not been manifested by muscular weakness, mental disturbance, and weight gain since April 21, 2005.

3.  Her major depressive disorder has caused occupational and social impairment with reduced reliability and productivity since May 23, 2006.  However, since March 18, 2009, this disorder has not been shown to cause occupational and social impairment with reduced reliabilities in most areas.

4.  Her migraine headaches are very frequent, completely prostrating, and involve prolonged attacks productive of severe economic inadaptability since May 23, 2006.

5.  However, her upper respiratory disorder, including sinusitis and rhinitis, is not characterized by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Similarly, there is no evidence of polyps as a result of her allergic rhinitis.  

6.  The scar on her lower abdomen as a result of her caesarean section in service is not deep, rather, superficial, does not cause any associated limitation of motion or function, and is not unstable or painful.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the diffuse mixed lymphocytic lymphoma of the nasopharynx, status post radiation and chemotherapy.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.97, Diagnostic Code 6819 (2011).

2.  The criteria also are not met for a compensable rating from January 11, 2005 to April 20, 2005, for the hypothyroidism secondary to the treatment for the nasopharynx lymphoma associated with the diffuse mixed lymphocytic lymphoma of the nasopharynx, status post radiation and chemotherapy, or for a rating higher than 10 percent since April 21, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7903 (2011).


3.  The criteria are met, however, for a higher initial rating of 50 percent, though no greater rating, for the major depressive disorder since May 23, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.126-4.130, Diagnostic Code 9434 (2011).

4.  The criteria also are met for a higher initial rating of 50 percent, though no greater rating, for the migraines since May 23, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2011).

5.  But the criteria are not met for an initial rating higher than 10 percent for the upper respiratory disorder, including sinusitis and rhinitis, as residuals of the chemotherapy and radiation treatment associated with the diffuse mixed lymphocytic lymphoma of the nasopharynx,.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.97, Diagnostic Code 6512, 6522 (2011).

6.  The criteria also are not met for an initial compensable rating for the scar from the caesarean section in service.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, and 4.118, Diagnostic Codes 7800-7805 (in effect as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence 

established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).


In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in February 2005, August 2006, November 2007, and in June and August 2008.  The letters were sent prior to initially adjudicating the claims in April 2007 and April 2009, so in the preferred sequence, and the letters, especially in combination, apprised the Veteran of the type of evidence and information needed to substantiate her claims for higher ratings for her disabilities and of her and VA's respective responsibilities in obtaining this supporting evidence.  As well, the letters complied with Dingess by discussing the "downstream" disability rating and effective date elements of her claims.

However, where an increased-rating claim arose in another context, namely, the Veteran trying to establish her underlying entitlement to service connection, and the claim was subsequently granted and she has appealed a "downstream" issue such as the initial disability rating assigned, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because its initial intended purpose has been served.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a "downstream" issue such as the initial rating assigned for a disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with her, including as to what evidence is necessary to establish a more favorable decision with respect to "downstream" elements of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And she received this required SOC (and even four SSOCs) addressing the "downstream" disability rating element of her claims, citing the applicable statutes and regulations, and discussing the reasons and bases for not assigning higher ratings.  Moreover, and in any event, as mentioned, she nonetheless was provided the additional Dingess notice concerning the "downstream" disability rating and effective date elements of her claims.


VA also fulfilled its duty to assist her by obtaining all relevant evidence in support of her claims that is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her service treatment records (STRs), VA treatment records, and arranged for numerous VA compensation examinations in January and February 2007, and most recently in May and June 2010.  Her initial VA examinations in January and February 2007 were mostly to obtain medical nexus opinions concerning the etiology of her disabilities, including especially in terms of whether they were related or attributable to her military service since, at the time, she was still trying to establish her underlying entitlement to service connection for these disabilities.  Whereas her more recent May and June 2010 VA examinations were more so to assess the severity of these disabilities since the appropriateness of the ratings for them, now that they have been determined to be service connected, is the primary concern and, therefore, determinative "downstream" issue.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating or ratings may be incorrect.  38 C.F.R. § 3.327(a).  Here, the most recent VA compensation examinations were in May and June 2010, so relatively recently.  And since these examinations, neither she nor her representative has alleged these disabilities have worsened, unlike her claim concerning a higher rating for difficulty swallowing, which is remanded below, such that another examination is needed.  The requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Moreover, the report of these more recent evaluations contains all the findings needed to properly evaluate her disabilities.  38 C.F.R. § 4.2.  So additional examinations to reevaluate the severity of these disabilities are not needed.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of these claims may proceed without prejudicing her.


II.  Governing Statutes, Regulations, and Cases for Increased-Rating Claims

Since, as already alluded to, some of the Veteran's claims arise from her disagreement with the initial ratings assigned following the granting of service connection, discussion of the Fenderson case is warranted.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In Fenderson, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case, as here, in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service connected.  In this instance, when the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim - a practice known as "staged" rating.  Fenderson, 12 Vet. App. 125-126.  

On the other hand, when entitlement to compensation already has been established and an increase in the assigned evaluation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, that said, the Court has held that in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  So the Board must consider whether to "stage" a rating irrespective of whether it is an initial or established rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  In this particular case, then, concerning only the claims for higher ratings for the hypothyroidism and lymphocytic lymphoma of the nasopharynx, the relevant temporal focus is since January 2004 and August 2005, respectively.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

A.  Diffuse Mixed Lymphocytic Lymphoma of the Nasopharynx

The Veteran was granted service connection for this disability and it rated under Diagnostic Code (DC) 6819 effective from November 16, 1991, the day after her separation from service.  However, she was assigned a noncompensable rating, effective from April 1, 1993, because the June 1992 VA compensation examination confirmed her lymphoma is in remission.  She filed this claim for a compensable disability rating in August 2006.


Diagnostic Code 6819 governs malignant neoplasms of any specified part of the respiratory system.  Under this code, a rating of 100 percent continues for beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2011).  

A January 2007 VA compensation examining to assess the then current severity of this disability noted the Veteran's history of neoplasms and other associated symptoms - including dysphagia, headaches, nasal and sinus problems and hypothyroidism.  But her underlying lymphoma was said to have been in remission.

She had another VA compensation examination in May 2010, so a little more than 3 years later.  She complained of continuous nasal allergies and reoccurring sinus problems.  She also stated that she feels as though she must constantly clear her throat and was taking nasal spray and allergy pills daily.  However, the examiner reaffirmed that her lymphoma was still in remission and that her complaints were related to the treatment of the prior lymphoma.

Her VA treatment records dated from August 2005 to May 2011 also have been considered.  However, these records do not indicate she is currently suffering from active lymphoma, which would entitle her to the 100 percent disability rating pursuant to DC 6819.  Instead, her treatment has been primarily concerning the symptoms of her other service-connected disabilities discussed below.

Based upon the guidance of the Court in Hart, the Board has considered whether a "staged" rating is appropriate.  However, the Veteran's lymphoma has remained constantly in remission throughout the course of this appeal and, as such, a staged rating for this disability is not warranted. 


Thus, as the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine is inapplicable and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Entitlement to a Compensable Rating for the Hypothyroidism from January 11, 2005 to April 20, 2005, and to a Rating higher than 10 Percent since April 21, 2005

The Veteran was initially granted service connection for this disability in a September 1992 decision and an initial 0 percent rating assigned retroactively effective from November 16, 1991, the day after her separation from service.  The June 1992 VA compensation examiner determined the Veteran had developed hypothyroidism due to the chemotherapy she had received for treatment of her lymphoma.  In January 2005, she resultantly filed a claim for a compensable rating for her consequent hypothyroidism.  However, she failed to report for a VA compensation examination in May 2005 to assess the severity of this disorder.  As such, the July 2005 decision currently on appeal continued her noncompensable disability rating.  She appealed that decision, asserting entitlement to a higher rating for this disability.  In an April 2007 decision since issued, the RO increased her rating to 10 percent as of April 21, 2005, based on her need for medication for treatment of her hypothyroidism.

Hypothyroidism is rated under 38 C.F.R. § 4.119, Diagnostic Code 7903.  
A noncompensable rating is assigned for a disease that is in remission.  Whereas hypothyroidism with fatigability, or; continuous medication required for control, is rated as 10-percent disabling; with fatigability, constipation, and mental sluggishness as 30-percent disabling; with muscular weakness, mental disturbance, and weight gain as 60-percent disabling; and with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness as 100-percent disabling.

From January 11, 2005 to April 20, 2005, there is no medical or other evidence of record pertaining to the Veteran's hypothyroidism.  In fact, it was not until a VA treatment record dated April 21, 2005, when she was placed on medication for treatment of this disorder - hence, that date, again, as reason for assigning the 10 percent rating.

During a more recent VA examination in January 2007, she complained of fatigability.  She also reported weight gain and loss of taste.  She had been placed on continuous medication to control her disorder in April 2005.  The examiner determined the Veteran's hypothyroidism is active, with fatigue as a complication of her disorder, but has no effects on her usual occupation or daily activities.  And despite her complaints to the contrary, there was no objective indication of weight gain, mental disturbance, or muscular weakness, much less of cardiovascular involvement as a result of her hypothyroidism.

During her most recent VA examination in May 2010, she again reported that she is tired all the time, so fatigued, and that she suffers from generalized weakness and has problems controlling her weight.  Further, she is still on medication for this disorder.  On objective physical examination, the examiner again acknowledged that the Veteran's hypothyroidism is active, but reaffirmed that it has no effects on her usual occupation or daily activities.  And, again, there was no objective indication of weight gain, mental disturbance or muscular weakness, or cardiovascular involvement.  

Her VA treatment records from April 2005 to May 2011 consistently show her complaints of fatigue and the use of continuous medication.  As noted, an April 2005 VA record, in particular, shows she was placed on medication for her hypothyroidism.  As recently as May 2011, her hypothyroidism is still listed as an active problem.  However, these treatment records simply do not support a finding that she is entitled to a compensable rating from January 11, 2005 to April 20, 2005, or to a rating higher than 10 percent since April 21, 2005.


In this regard, the Board reiterates there is no evidence she has experienced muscular weakness, mental disturbance, and weight gain as a result of her hypothyroidism to warrant a greater 30 percent disability rating.  And to the extent she has mental disturbance, keep in mind that she already is receiving compensation for any mental impairment under the guise of her major depressive disorder, as discussed below.  So, on the whole, she has not experienced the succession of symptoms required for a higher rating and, even more importantly, has not had the required resultant effect in the way of consequent disability.

Thus, the Board must find that the preponderance of the evidence is against this claim; the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board cannot further stage this rating as she was not compensably disabled prior to April 21, 2005, and has not been more than 
10-percent disabled at any time since.  See Hart, 21 Vet. App. 505.

C.  Major Depressive Disorder

Entitlement to service connection for major depressive disorder was granted in the April 2007 decision and an initial 30 percent rating assigned retroactively effective from May 23, 2006.  A more recent May 2011 decision since has increased the rating for this disability to 50 percent as of March 18, 2009.  The Veteran has continued her appeal for an even higher rating.

These ratings for this disability are under 38 C.F.R. § 4.130, DC 9434.  Under this code, a 30 percent rating is provided where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130,  Diagnostic Code 9434.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9434.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  In determining whether the Veteran meets the criteria for an increased rating, the Board must consider whether she has deficiencies in most of the following areas:  work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV, which clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

A GAF score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  Id.  

A GAF score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  


(i) Entitlement to an Initial Rating higher than 30 Percent from May 23, 2006 to March 17, 2009

The relevant evidence of record for this initial time period at issue includes VA treatment records from December 2003 to March 2009, the report of a VA compensation examination in February 2007, and private treatment records from Grayson and Associates dated from April to June 2008.

The VA treatment records dating from December 2003 merely note the diagnosis of major depressive disorder.  These records do not provide any description of the Veteran's symptoms associated with this disorder or comment concerning the severity of this disorder, including in terms of her social and occupational functioning.

The VA compensation examination in February 2007 was to determine whether her depression was due to her military service - including by way of, i.e., secondary to, a service-connected disability, namely, her lymphoma.  She indicated that she was divorced and had had difficulty with relationships since her divorce.  She also reported that she had shot a former boyfriend after he had slapped her and that she had attempted suicide in 2004 but, fortunately, was stopped by her son.  She described her symptoms as loss of interest, depressed mood, insomnia, decreased appetite, poor concentration, feelings of worthlessness, irritability, low energy, and feeling tense and worried.  Mental status examination revealed that she was neatly groomed with an appropriate affect and good mood.  Thought process and content were considered unremarkable.  Her memory was deemed moderately impaired.  She denied hallucinations or homicidal ideations but did, as mentioned, have a self-reported history of a suicide attempt in 2004.  She was then currently employed as a phlebotomist.  Her Axis I diagnosis was major depressive disorder, and she was assigned a GAF scale score of 50.  The examiner determined the Veteran's symptoms resulted in deficiencies regarding her thinking, family relations, work and mood.  The examiner also determined the Veteran's depression was indeed due to her nasopharyngeal lymphoma, ergo, the basis for her initial disability rating of 30 percent.

The private treatment records from Grayson and Associates, dated from April to June 2008, reflect the Veteran's continued treatment for this disorder.  Her treating physician noted a GAF score of 55 in April 2008.

A VA mental health consult report in March 2009 was the first objective indication of a worsening in her depression so as to warrant the higher 50 percent rating.  The VA treating physician stated the Veteran's mood was dysphoric, with congruent affect, and that she cried periodically.  The VA physician also noted the Veteran's dress was appropriate for the season and situation, that her grooming was good, and that she had normal eye contact and speech.  The Veteran described symptoms of variable appetite, poor sleep, feelings of worthlessness, anhedonia, fatigue, irritabilities, and anxiety beginning in December 2008, so just a relatively few short months earlier.  The examiner noted the Veteran had been caring for her three nieces, which had exacerbated her symptoms.  She was assigned a GAF score of 55, so consistent with her prior scores.

The symptoms listed in the Rating Schedule for a 50 percent rating require occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

Considering this evidence in the aggregate, the Veteran has this required occupational and social impairment with reduced reliability and productivity.  So she is entitled to the higher 50 percent rating for her major depressive disorder dating back to her May 23, 2006 claim for this condition - though not an even greater 70 or 100 percent rating for this initial period at issue prior to March 18, 2009.  She had deficiencies in some, not most, of the required areas.  38 C.F.R. § 4.126(b).  But as explained in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the factors listed in the rating formula are mere examples of conditions that 

warrant a particular rating and are only used as a guide to help differentiate between the different evaluation levels.  See also 38 C.F.R. § 4.1.  So the symptoms specifically identified in the Rating Schedule are by no means an exhaustive list.  More so important is the effect the symptoms, whatever they may be, have on the Veteran's social and occupational functioning.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Here, the date of receipt of the claim was May 23, 2006.  So the higher 50 percent rating, even though granted, can only date back to the receipt of the claim.  

Therefore, absent evidence of more severe symptoms indicating a higher severity of psychiatric dysfunction, the Board finds that the evidence supports an initial disability rating of 50 percent, but no higher, for the major depressive disorder for this initial period at issue prior to March 18, 2009.  38 C.F.R. § 4.3.

Entitlement to a Rating higher than 50 Percent Since March 18, 2009.

In determining whether the Veteran is entitled to a rating higher than 50 percent for her major depressive disorder for this immediately succeeding period since March 18, 2009, the Board has reviewed the report of her most recent VA compensation examination in June 2010 and her VA treatment records dated from March 2009 to May 2011.  And, on the whole, this evidence does not show her depressive disorder causes social and occupational impairment with deficiencies in most areas, much less total social and occupational impairment since March 18, 2009, to warrant higher ratings of 70 and 100 percent as of that date.

The VA treatment records from March 2009 to May 2010 show she continued treatment for her depressive disorder.  An April 2009 mental health note lists her than current GAF score as 58.  She also denied suicidal and homicidal ideations and plans.  Her VA treatment records from September 2009 to May 2010 also show her continuous treatment through therapy and medications, however, these treatment records do not indicate a GAF score.  

She had another VA compensation examination in June 2010 to reassess the severity of her major depressive disorder.  The examiner observed the Veteran was neatly groomed, casually dressed, with unremarkable psychomotor activity.  Her attitude was cooperative, but indifferent, which the examiner noted was flippant and likely defensive.  Her affect was constricted and her mood dysphoric.  She was correctly oriented in all spheres - to time, person and place with fair judgment and insight.  She denied delusions, hallucinations, obsessive ritualistic behaviors, panic attacks, and homicidal ideations.  However, she again admitted to suicidal ideations, but denied any actual active plans or intent.  Her memory was generally normal, except that her recent memory was described as mildly impaired.  She was then currently employed as a census worker.

Overall, the examiner determined the Veteran had relatively moderate impairment in her psychosocial functioning due to her major depressive disorder, and accordingly assigned a GAF score of 55.  He also stated she suffers from reduced reliability and productivity due to her mental disorder in that she was fired from her last job because of her attitude and poor working relationships.  She is socially isolated and does not have pleasurable interests and activities.

The most recent VA treatment records, those since June 2010, include a May 2011 Mental Health Note showing a current GAF score of 62.  This mental health note also references the results of a mental status examination describing the Veteran as casually dressed and groomed with appropriate eye contact and behavior.  

Her mood was depressed, but with congruent affect.  Her thought content was intact and her insight and judgment were good.  She agreed to more therapy sessions for her major depressive disorder.  

Most notable for this period since March 18, 2009, is that the Veteran's GAF scores increased from March 2009 to May 2011, rather than decreased, and the higher the scores, the higher her level of social and occupational functioning.  The June 2010 VA mental health examination assessed her symptoms and assigned a GAF score of 55, indicative of moderate symptoms according to the DSM-IV.  The May 2011 VA treatment record assigned a higher GAF score of 62, indicating instead just relatively mild symptoms in comparison.  These GAF scores resultantly do not show a worsening of her symptoms for this time period at issue, in fact, at worst, they indicate her symptoms have stayed the same, if not gotten perhaps even a bit better.  The symptoms described in VA treatment records and the June 2010 VA mental health examination are highly probative, competent medical evidence that her mental health state has remained consistent and more closely approximates the currently assigned 50 percent disability rating, especially in light of the fact that she is still employed, even though apparently had to change jobs after being dismissed from another.  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

Since her major depressive disorder has never been more than 50-percent disabling either prior to or since March 18, 2009, the Board cannot "stage" her rating.  Fenderson, 12 Vet. App. at 125-26.  And seeing as though the preponderance of the evidence is against her claim, for the reasons and bases discussed, the benefit of the doubt doctrine also is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

D.  Migraines

The Veteran developed and was treated for migraine headaches while in service.  In the April 2007 decision on appeal, the RO granted service connection for her migraines and assigned an initial 30 percent rating effective from May 23, 2006, the date of receipt of this claim.  She appealed this initial rating.  Fenderson, supra.

In May 2011, during the pendency of this appeal, the RO increased the rating for this disability to 50 percent, but only retroactively effective from September 12, 2008, the date of a VA outpatient treatment record.  So although the Veteran is currently in receipt of the highest rating possible for this disorder, there remains for consideration whether she is entitled to a rating higher than 30 percent for the immediately preceding period from May 23, 2006, when she filed this claim, until September 12, 2008, the date of a VA treatment record indicating a worsening in this disorder such that she received the increase to the highest possible level of 50 percent under DC 8100.

According to DC 8100, a 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months.  The next higher rating of 50 percent, the highest possible under the code, is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100.

Applying these criteria to the facts of this case, the Board finds that the Veteran's migraines warranted the higher 50 percent rating ever since her May 23, 2006 claim (so not just since the September 12, 2008 VA treatment record).

As explained above, the statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Since the date of receipt of the claim for service connection is May 23, 2006, the higher 50 percent rating, even though granted, can only date back to the receipt of the claim.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran's VA treatment records from October 2001 to September 12, 2008 show her continuous complaints of and treatment for her headaches, which were recurrent or ongoing.  A May 2003 VA treatment record notes her complaints of a headache for three days and blurred vision in her left eye.  The VA treating physician determined the headache was most likely due to sinus congestions, although an absolute determination of etiology was not made.

During her initial VA compensation examination in January 2007, when she was trying to establish her entitlement to service connection for this disorder, the Veteran reported headaches that she described as left-sided, so unilateral, causing severe discomfort.  She also reported noticing spots and photosensitivity, with nausea and occasional vomiting.  She stated her headaches occurred monthly, lasting a couple of days at a time.  The examiner determined that most of the headaches were prostrating.  The Veteran further reported decreased sensation to light touch and a tingling sensation in both feet for a couple of months.  Her cranial nerves were deemed intact, and she had normal mental status.  The examiner determined there was a significant effect on her usual occupation due to her increased absenteeism, decreased concentration, and pain.

The subsequently dated VA treatment records from January 2007 to September 2008 consistently list a diagnosis of intractable migraines.  Specifically, a VA treatment record dated in July 2008 reported her complaints of headaches two to three times a week, with one time a week interrupting her daily activities.  Also, in July 2008, her VA treating physician, Dr. P.S., provided a supporting statement attesting to the fact that the Veteran suffers from intractable headaches, requiring daily medication to decrease their frequency.

The Board therefore finds that, as her migraine headache-related symptoms have remained relatively constant since the filing of her claim in May 2006, though not necessarily always documented during the objective clinical portions of her VA evaluations, she is entitled to the higher 50 percent rating for this disability back to the date of filing of her claim.  The evidence in the file confirms she has been experiencing frequent, prostrating headaches even during her January 2007 VA examination, so even just 6 months after filing her claim.  And as for the additional requirement of severe economic inadaptability, the Board finds that at the time of the January 2007 VA examination she was employed between two to five years but had missed 4 weeks of work just within the past 12 months, so year.  She has consistently reported migraine headaches occurring anywhere from one a month to as often as two to three times a week, lasting 2 to 3 days each episode, and her condition resultantly is causing what amounts to severe economic inadaptability. 

Therefore, as the Board finds that her migraines have been severe, prostrating, and resulting in severe economic inadaptability since the date of filing of her claim for service connection on May 23, 2006, she is entitled to the higher 50 percent rating back to that date (so not just since her VA treatment record on September 12, 2008 indicating a worsening).  No higher rating has been warranted since that date of filing, however, so no basis to "stage" this rating under Fenderson.  Indeed, as mentioned, this is the highest possible schedular rating under DC 8100.  So the only remaining consideration is whether she is entitled to even greater compensation on an extra-schedular basis, as discussed below.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

E.  Respiratory Disorders, Including Sinusitis and Rhinitis

The Veteran's upper respiratory disorders, including her sinusitis and rhinitis, have been rated as 10-percent disabling effectively since August 28, 2006, under Diagnostic Code 6512-6522.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.

Ratings for several forms of chronic sinusitis are provided in the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 6510 through 6514.  Diagnostic Code 6512 allows for a 10 percent rating when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

A 50 percent disability rating, the maximum schedular rating, is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 6512 (2011).  The note to that provision defines an "incapacitating episode" of sinusitis as one that requires bed rest and treatment by a physician.  Id.

The Veteran's allergic rhinitis, the other component of this disability, is rated pursuant to Diagnostic Code 6522.  For allergic or vasomotor rhinitis, without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  With polyps, a 30 percent rating is warranted.  38 C.F.R. § 4.97, Code 6522.

The January 2007 VA compensation examiner indicated the Veteran reported nasal congestion, posterior nasal drainage and discomfort/fullness in her left ear, with a constant dry mouth.  She was also on several medications including nasal spray, which did not help the disorder and its attendant symptoms of obstruction, sneezing, rhinorrhea and itchy eyes.  Upon physical examination, the VA examiner observed no history of sinusitis or nasal allergies, but that the Veteran did have rhinitis symptoms, including nasal congestions and excess nasal mucous.  She also suffers from purulent nasal discharge, headaches, sinus pain and tenderness, and fever.  There were no soft palate abnormalities or speech impairments.  Further, there was no evidence of nasal obstruction, polyps, septal deviation, hypertrophy of turbinates from bacterial rhinitis, tissue loss or scarring of the nose, and no Wegener's granulomatosis or granulomatous infection.  The examiner also stated the Veteran's bilateral tympanic membranes and external auditory canals were within normal limits.  Her anterior rhinoscopy demonstrated no lesions.  The examiner determined the Veteran's nasal symptoms were residuals of her treatment for nasopharyngeal lymphoma.  


The results of that January 2007 VA examination do not indicate there is any evidence of incapacitating episodes, much less three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, sufficient to warrant a 30 percent disability rating.  Her rhinitis is similarly not characterized by polyps, which would warrant a higher 30 percent rating.

The Veteran had another VA compensation examination in May 2010.  She reported continuous nasal allergies and reoccurring sinus problems, characterized by a runny nose, thick mucus, coughing up mucous, itchy and watery eyes, and itchy ears.  She indicated she was taking several medications including nasal spray and allergy pills daily.  An X-ray of her nasal bones and cavity showed there were no air-fluid levels visualized within the paranasal sinuses and destructive osseous lesions.  On physical examination, the VA examiner noted there was a history of sinusitis and perennial nasal allergies.  He indicated there was no evidence of any incapacitating episodes, however.  The otolaryngology consult (i.e., consult with an ear, nose and throat (ENT) specialist) noted the Veteran did not have mucosal lesions or masses and that her bilateral external auditory canals were clear.

From this evidence, there is no indication of polyps, although the Veteran has presented with inflamed inferior turbinates.  There were no soft palate abnormalities or speech impairments.  There also was no evidence of nasal obstruction, septal deviation, hypertrophy of turbinates from bacterial rhinitis, tissue loss or scarring of the nose, and no Wegener's granulomatosis or granulomatous infection.  The examiner also stated the Veteran's bilateral tympanic membranes and external auditory canals were within normal limits, so unremarkable.  Her anterior rhinoscopy demonstrated no lesions.  The examiner concluded the Veteran suffers from chronic allergic rhinitis with acute sinusitis, which are residuals of her treatment for nasopharyngeal lymphoma.  The examiner indicated that he would consider prescribing antibiotics, but that it was only a 10-day course and not the prolonged antibiotic treatment required for a higher 30 percent rating.

Therefore, without the required evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, her symptoms are not sufficient to warrant a higher 30 percent disability rating.  Her rhinitis is similarly not characterized by polyps, which alternatively would warrant a higher 30 percent rating.

And, while the Board sees that her VA treatment records from October 2001 to May 2011 are replete with continuous treatment and complaints concerning her upper respiratory symptoms, there simply is no competent and credible indication of incapacitating episodes as a result of this disorder according to the regulation's definition of what constitutes an incapacitating episode.  There also has never been the required antibiotic treatment on the necessarily prescribed sustained basis, purulent discharge or crusting, or polyps sufficient to warrant a 30 percent rating under either 6512 for sinusitis or 6522 for rhinitis.  

And since the Veteran's upper respiratory disorder, including sinusitis and rhinitis, has never been more than 10-percent disabling at any time since August 28, 2006, the effective date of service connection for this condition, the Board cannot "stage" this rating either.  Fenderson, 12 Vet. App. at 125-26.

As the preponderance of the evidence is against her claim for an initial rating higher than 10 percent for this disability, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

F.  Residual Scar from the Caesarean Section

The Veteran's caesarean section scar is currently rated as noncompensable under Diagnostic Code 7804.  Pursuant to this diagnostic code, a scar that is superficial and painful on examination warrants the assignment of a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (effective August 30, 2002).  

There also are other, potentially applicable diagnostic codes.  Diagnostic Code 7801 provides for a 10 percent rating for a scar on other than the head, face, or neck that is deep (associated with underlying soft tissue damage) or that causes limited motion with area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is awarded if the area or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent rating is awarded if the area or areas exceeds 72 square inches (465 sq. cm.).  And a 40 percent rating is awarded if the area or areas exceeds 144 square inches (929 sq. cm.).  

Under Diagnostic Code 7802, a 10 percent rating is assigned if a scar on other than the head face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, affecting an area or areas of 144 square inches (929 sq. cm.) or greater. 

A superficial and unstable (involving frequent loss of covering of skin over the scar) scar may be assigned a maximum 10 percent rating under Code 7803.  

Finally, under Diagnostic Code 7805, other scars are rated according to limitation of function of the affected part.  See 38 C.F.R. § 4.118. 

These several Diagnostic Codes for scar disabilities provide for initial ratings beyond 10 percent, but they are not more appropriate because there is no evidence or allegation that supports their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7805.  There is no medical evidence or opinion on record, for example, supporting a finding that the Veteran's scar is deep and/or exceeds 12 square inches (77 sq. cm.), to entitle her to a higher 20 percent rating under Diagnostic Code 7801.  In fact, the May 2010 VA compensation examiner determined the scar was superficial, precluding consideration of Diagnostic Code 7801, and that the area of the scar is less than two square inches.


Also, 38 C.F.R. § 4.118, DC 7805, provides that other scars (not covered in DC 7800 through 7804) are to be rated on the basis of limitation of function of the affected part.  However, this code is inapplicable because there is no indication, and the Veteran does not contend, that her scar on her lower abdomen causes any limitation of function.  

During the pendency of this appeal, the regulations pertaining to the evaluation of skin disorders, so including residual scars, were amended effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  These changes apply only to claims filed on or after October 23, 2008, and are therefore inapplicable in this case.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to an initial compensable disability rating for her scar as a result of her caesarean section.  The medical evidence of record does not indicate this scar is symptomatic, including painful on examination, which is necessary to warrant an increase to 10 percent pursuant to Diagnostic Code 7804.

She did not have a VA compensation examination prior to the granting of service connection for this disorder in the April 2007 decision because there was no disputing she had had a caesarean section in service and had this consequent scar.  However, she did have a VA compensation examination in May 2010 because she disagreed with this initial, noncompensable evaluation.  

The May 2010 VA examiner determined this scar is a lineal and horizontal scar, approximately 7.5 inches long.  He described the scar as well healed and nontender.  On physical examination, he observed the scar was superficial and not painful, also with no signs of skin-breakdown.  As well, there was no inflammation, edema, keloid formation or other disabling effects, including no significant effects on the Veteran's occupation or daily activities.


Additionally, the Veteran's VA treatment records from October 2001 to May 2011 do not indicate she ever complained about, or required or received treatment for, her caesarean section scar.  There simply is no objective medical evidence, in either her VA treatment records or based on the results of her May 2010 VA compensation examination, indicating her scar has ever been painful on examination.  

Consequently, since this scar has never been more than noncompensably disabling at any time since August 28, 2006, the effective date of service connection for this scar, the Board cannot "stage" this rating.  Fenderson, 12 Vet. App. at 125-26.

And as the preponderance of the evidence is against her claim for a compensable initial disability rating for this scar, the "benefit-of-the-doubt" rule is inapplicable, and the Board must deny her claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring any of the Veteran's claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2011).

The Board may not assign an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration, if determined that it is warranted, such as when either expressly raised or indicated by the record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, though, the Veteran has not shown the required marked interference with her employment, meaning above and beyond that contemplated by her respective schedular ratings for these disabilities.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See,  too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Moreover, the symptoms she has complained about concerning these disabilities, such as her chronic or persistent pain resulting from them, are contemplated by the regular schedular rating criteria inasmuch as the applicable DCs take these symptoms and consequent impairment into account.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for these disabilities by the regular Rating Schedule.  Her evaluation and treatment for these disabilities has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  So an extra-schedular referral is not warranted in these circumstances.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim of entitlement to a compensable disability rating for diffuse mixed lymphocytic lymphoma of the nasopharynx, status post radiation and chemotherapy, is denied.

The claim of entitlement to a compensable disability rating for hypothyroidism, secondary to treatment for nasopharynx lymphoma associated with diffuse mixed lymphocytic lymphoma of the nasopharynx status post radiation and chemotherapy, from January 11, 2005 to April 20, 2005, and to a rating higher than 10 percent since April 21, 2005, is denied.

A higher 50 percent rating, however, though no greater rating, is granted for the major depressive disorder as of May 23, 2006 (so not just as of March 18, 2009), subject to the statutes and regulations governing the payment of VA compensation.

A higher 50 percent rating also is granted for the migraines, though no greater rating, also as of May 23, 2006 (so not just since September 12, 2008), subject to the statutes and regulations governing the payment of VA compensation.

But the claim of entitlement to an initial disability rating higher than 10 percent for the upper respiratory conditions, including the sinus problems and rhinitis as residuals of the chemotherapy and radiation treatment associated with lymphoma of the nasopharynx, is denied.

The claim of entitlement to an initial compensable disability rating for the scar from the caesarean section also is denied.



REMAND

The remaining claims require further development before being decided on appeal.

First, concerning the Veteran's claim of entitlement to a disability rating higher than 10 percent for her oropharyngeal dysphagia (difficulty swallowing) and dry mouth, secondary to lack of saliva resulting from treatment of the lymphoma of her nasopharynx, she was last examined for compensation purposes in June 2008, so nearly 4 years ago.  And in her VA Form 9, since filed in June 2011, she argued that her dysphagia is worse than is contemplated by the existing 10 percent rating because she cannot swallow whole foods.  She also said it has become increasingly difficult to swallow and maintain enough saliva just to feel comfortable.  When, as here, a Veteran claims that her disability is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of her disability, including insofar as assessing its current severity, VA's duty to assist includes providing her a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of this disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).


Next, turning to her claims of entitlement to service connection, she states that her uterine fibroids are due to or a result of the caesarean section she had in service.  And as concerning her lung disorder, claimed as a malignant lung growth, she states this disorder also is due to her military service or to her already service-connected disabilities.  She says she has experienced both of these disorders since her service.

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during her active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the currently claimed disability or, at the very least, showing she has at some point since the filing of her claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying these second and third Shedden requirements to show chronicity (i.e., permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is to say, continuous symptoms (like pain, etc.), not necessarily treatment for them, are the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b) and the holding in Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  See also Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011) (indicating the Board cannot make categorical exclusions of competency of lay evidence, such as in this circumstance; rather, there has to be discussion of the reasons and bases for rejecting the lay evidence).  See, too, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

As part of the duty to assist a Veteran in developing the facts and evidence concerning a claim, VA must provide the Veteran a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Here, it is unclear whether the Veteran has a lung disorder, claimed as malignant lung growth.  Her VA and private medical records show treatment for difficulty breathing and shortness of breath, but do not specify the cause.  As an example, an April 2005 VA treatment record notes she has shortness of breath that is multi-factorial, but does not indicate what those several factors are.  Service connection, as mentioned, already has been granted upper respiratory conditions that include sinusitis and rhinitis, but she is contending there is additional disability also involving her lungs, in particular, due to her already service-connected disabilities.  Hence, it first must be confirmed she has separate disability affecting her lungs or that she at least has since filing this claim.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that she may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

If it is confirmed after examining her on remand that she has a lung disorder of some sort, that is, other than her upper respiratory conditions of sinusitis and rhinitis, then a medical nexus opinion would be additionally needed to determine the etiology of this lung disorder - and specifically insofar as whether it is attributable to her military service, her already service-connected disabilities, or, instead, more likely the result of other, unrelated factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Turning next to her uterine fibroid tumors, there is no disputing she has this claimed disability.  She was initially diagnosed with uterine fibroid tumors in April 2005.  Thereafter, VA treatment records dated in August 2007 show she underwent surgery to remove these tumors at a VA facility.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating the most fundamental requirement for a service-connection claim is the Veteran first establish she has the claimed disability, such as in the way of a pertinent diagnosis, because absent proof of current disability, there necessarily cannot be a valid claim because there is no current disability to relate or attribute to her military service).

Concerning in-service incurrence of a relevant disease or injury, which here, the Veteran contends is the caesarean section she had while in service, there is also no disputing she underwent a caesarean section while in service.  However, there is no indication of uterine fibroid tumors while she was in the military, even within one year of her discharge, or indication these tumors are indeed a result or consequence of her caesarean section in service.  Nonetheless, her VA treatment records from April 2005 to May 2011 continue to note her uterine fibroids on her active problem list.  And she is competent, even as a lay person, to attest to pain or discomfort since her caesarean section and as a result of these fibroid tumors.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support the presence of the claimed disability during service, and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.)).  The Board eventually will have to assess the credibility, so not just competency, of her statements to determine their ultimate probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.); and Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (distinguishing Buchanan when the claimed injury is not alleged to have been sustained in combat and indicating, in this circumstance, the lack of documentation in service records must be weighed against the Veteran's statements).

In the meantime, however, a medical nexus opinion is needed to determine the etiology of her uterine fibroid tumors - and specifically insofar as whether they are related or attributable to her military service, including especially to her caesarean section in service.

Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, medical nexus opinions are required on this determinative issue.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).


Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether she has received any further evaluation or treatment for her disorders of dysphagia, uterine fibroid, or lung disorder, claimed as malignant lung growth, since 2008, either from VA or elsewhere (privately, etc.).  If she has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the Veteran's dysphagia.  She is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on her pending claim for a higher rating for this disability.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  


3.  Also schedule a VA compensation examination to a) first determine whether the Veteran has a lung disorder, other than her already service-connected disabilities of sinusitis and rhinitis.  If it is confirmed she does, then the examiner is additionally requested to b) provide an opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any current lung disorder, other than sinusitis and rhinitis, was either caused or aggravated by any of the Veteran's service-connected disabilities.  

Additionally, the examiner is asked to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's uterine fibroid tumors (which already have been established as existing) are related or attributable to her military service - including secondarily as caused or aggravated by her already service-connected disabilities, especially the caesarean section she had in service and for which the consequent scar has been service connected.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a lay person to report the onset of pain and other symptomatology referable to her lung disorder and uterine fibroids while in service, as this requires only her personal knowledge, not medical expertise, as it comes to her through her senses, the examiner must specifically address the Veteran's report of any manifestation during her military service in determining whether any current disability may have originated in service or since as a result of a service-connected disability.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

For completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he/ she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for these examinations, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

4.  Then readjudicate these remaining claims in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send her and her representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


